DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3 and 8-10 in the reply filed on 20 May. 2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists. This is not found persuasive because the embodiments of the non-elected inventions have many features which are mutually exclusive with the elected invention, therefore a search of the non-elected inventions would be a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Specification
The disclosure is objected to because of the following informalities:
Paragraph 29 recites “the connecting unit includes 3 at least one”, which should recite “the connecting unit 3 includes at least one”.
Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The connecting unit 3 of paragraph 29 is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a connecting unit” at least twice. It is unclear if the two connecting units are the same or different features. Examiner suggests including a further adjective to distinguish the units. For examination purposes the two connecting units are considered two separate features. 
Claim 1 recites “a power/signal receiving terminal” at least twice. It is unclear if the two terminals are the same or different features. Examiner suggests including a further adjective to distinguish the terminals. For examination purposes the two terminals are considered two separate features. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same type". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the power/signal receiving terminal". There is insufficient antecedent basis for this limitation in the claim because “a female coupling portion is recited twice previously (in claim 1).
Claim 1 recites the limitation "the other side ". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend upon claim 1.
Claims 2 and 4 recite the limitations "the male coupling portion". There is insufficient antecedent basis for this limitation in the claim because “a male coupling portion is recited twice previously (in claim 1).
Claims 2 and 4 recite the limitations "the female coupling portion". There is insufficient antecedent basis for this limitation in the claim because “a female coupling portion is recited twice previously (in claim 1).
Claim 1 recites the limitation "the other side ". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aery US 2014/0020561 (hereafter Aery) in further view of Frey US 5,641,343 (hereafter Frey).

Regarding claim 1, Aery teaches a cascadable air purifier (Figs 1 and 9), comprising:
a housing unit (Fig 3) including a hollow base (20c in Fig 1), a plurality of vent holes (holes of mesh 60 in Fig 4) formed on an outer wall surface (surface of 60 in Fig 4) of the hollow base, a partition plate (160) disposed in the hollow base, a wind hole (180) formed on the partition plate, and an upper cover (165) combined on a top of the hollow base;
a connecting unit (unit comprising 170) including a male coupling portion (170) formed on the housing unit, a female coupling portion (150) formed on the housing unit and configured to connect with a male coupling portion of a connecting unit of at least one to-be-connected cascadable air purifier with the same type (as shown in Fig 3); and
a purifying unit including a fan (190) disposed in the hollow base and located at one side (upper side) of the wind hole, and a filter assembly (assembly comprising filter media 120) disposed on the partition plate and located at the other side of the wind hole (as shown in Fig 9).
Aery further teaches a power/signal receiving terminal (via cord 230 in Fig 3) and a further a power/signal receiving terminal (to power bulb 320 in Fig 9).
Aery does not teach:
a power/signal receiving terminal formed on the housing unit, and a power/signal output terminal formed on the housing unit and configured to electrically connect to a power/signal receiving terminal of the to-be-connected cascadable air purifier; and
a control unit including a power switch controller electrically connected to the purifying unit, the power/signal receiving terminal and the power/signal output terminal, and a power source electrically connected to the power switch controller.
Frey teaches an air purifier (abstract) comprising 
a power/signal receiving terminal (74) formed on the housing unit, and a power/signal output terminal (72) formed on the housing unit and configured to electrically connect to a power/signal receiving terminal of the to-be-connected cascadable air purifier (as shown in Fig 2; col 8 line 53 – col 9 line 3); and
a control unit (unit comprising switch 152) including a power switch controller (152) electrically connected to the purifying unit (col 9 lines 4-16), the power/signal receiving terminal and the power/signal output terminal, and a power source electrically connected to the power switch controller (as shown in Fig 2; col 8 line 53 – col 9 line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier (Fig 1) of Aery by incorporating the power/signal receiving/output terminals (74/72) of Frey in order to electrically connect the units (col 8 line 53 – col 9 line 3). The modification would be obvious to allow the power cord to exit the bottom of the air purifier (such as shown in Frey Fig 2) rather than the top (such as shown in Aery Fig 1) and to allow power to the UV bulbs (Aery Fig 9) without a separate external power cord shown in Aery Fig 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier (Fig 1) of Aery by incorporating the control unit (unit comprising switch 152) of Frey in order to allow control (col 8 line 53 – col 9 line 16).

Regarding claim 2, Aery in view of Frey teaches all the limitations of claim 1. Aery further teaches wherein the male coupling portion (170) is formed on a top of the hollow base, the female coupling portion (150) is formed on the bottom cover, and the male coupling portion and the female coupling portion are configured to vertically stack the cascadable air purifier with the to-be-connected cascadable air purifier (as shown in Fig 3).
Aery does not teach wherein the male coupling portion is formed on a bottom of the hollow base, the female coupling portion is formed on the upper cover, and the male coupling portion and the female coupling portion are configured to vertically stack the cascadable air purifier with the to-be-connected cascadable air purifier.
MPEP §2144.04 VI C states that mere rearrangement of parts which would not have modified the operation of the device is an obvious matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier of Aery to have the male coupling portion formed on a bottom of the hollow base and the female coupling portion formed on the upper cover as a matter of design choice would not have modified the operation of the device (MPEP §2144.04 VI C).

Regarding claim 3, Aery in view of Frey teaches all the limitations of claim 2. 
Aery does not teach wherein the power/signal output terminal is formed on the bottom of the hollow base, and the power/signal receiving terminal is formed on the upper cover.
Frey further teaches wherein the power/signal output terminal (72) is formed on the bottom (50) of the hollow base, and the power/signal receiving terminal (74) is formed on the upper cover (130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier (Fig 1) of Aery by incorporating the power/signal receiving/output terminals (76/72) of Frey in order to electrically connect the units (col 8 line 53 – col 9 line 3). The modification would be obvious to allow the power cord to exit the bottom of the air purifier (such as shown in Frey Fig 2) rather than the top (such as shown in Aery Fig 1) and to allow power to the UV bulbs (Aery Fig 9) without a separate external power cord shown in Aery Fig 9.

Regarding claim 9, Aery in view of Frey teaches all the limitations of claim 1. Aery further teaches wherein the upper cover includes an annular surface (portion of 170), a concave portion (portion between 170 and 165), and a grip (portion of 170); the annular surface is formed on a periphery (upper/outer periphery of concave portion) of the concave portion, the grip is disposed on the annular surface and located above the concave portion (as shown in Fig 4).
[AltContent: arrow][AltContent: textbox (Concave portion)][AltContent: oval][AltContent: arrow][AltContent: textbox (Annular surface/grip)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 10, Aery in view of Frey teaches all the limitations of claim 1. Aery further teaches wherein the filter assembly includes an activated carbon filter (¶18; 120 in Fig 9) and a high efficiency filter (first wire mesh, ¶18; 50 in Fig 9), and the high efficiency filter is disposed on a periphery of the activated carbon filter (as shown in Fig 9).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aery in view of Frey as applied to claim 1 above, and further in view of Debe et al. US 5,666,949 (hereafter Debe).

Regarding claim 8, Aery in view of Frey teaches all the limitations of claim 1. Aery further teaches wherein the control unit includes a negative ion generator (320 in Fig 9, ¶92), the negative ion generator is configured to increase a negative ion concentration of a surrounding environment (¶92).
Aery does not teach an air sensor and a buzzer; the air sensor is configured to detect an air quality of the surrounding environment, and the buzzer is configured to perform a buzzer warning when the air quality does not meet a standard value.
Debe teaches an air purifier (col 1 lines 39-48; alarm 152) comprising an air sensor (col 2 lines 45-52; sensor 60) and a buzzer (col 19 lines 24-45); the air sensor is configured to detect an air quality of the surrounding environment, and the buzzer is configured to perform a buzzer warning when the air quality does not meet a standard value (col 19 lines 46-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier (Fig 1) of Aery by incorporating the air sensor (sensor 60) and buzzer (alarm 152) of Debe in order to detect and warn if an air quality threshold has been crossed (col 19 lines 46-64).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776